HENRIOD, Chief Justice
(dissenting).
I respectfully dissent. The main opinion somewhat inordinately emphasizes the facts in favor of Mrs. W., without any countervailing emphasis or recitation of uncontro-verted facts that water down such emphasis. These people were middle-aged and it appears that Mrs. W. was better able to support herself before, during and after the comparatively short marriage. The record fairly reflects little conjugality but a convenient and more economical billeting arrangement. Under the circumstances of this case, it would seem inequitable to adjust alimony on what appears to be an award out of proportion to the letter and spirit of our statute governing the situation.1
To say a trial court has a wide latitude of discretion in such matters is a platitude that obtains in most cases, but does not justify a judicial trip around the Horn. I *181can see little justification in' awarding $10,-000 to Mrs. W. simply because Mr. W. had some assets, where the distaff member not only had assets and more income, more future security, but a disposition to share only board, not bed, — such that I believe there resulted here a unilateral inequity.

. Title 30-3-3, Utah Code Annotated 1953.